DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the after-final filed 4/1/2021. Claims 1 and 12 have been amended, no new claims added, and claims 10-11 and 18-21 have been cancelled. Thus, claims 1-9 and 12-17 are presently pending in this application.
Claims 1-9 and 12-17 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Fehribach on 4/16/2021.
The application has been amended as follows: 
	In claim 1, line 3 “an occupant” is changed to --the occupant--.
	In claim 5, line 2 “a ventilation system” is changed to --the ventilation system--.
12. (Currently Amended) A health-monitoring cover comprising 
a comfort unit configured to couple removably to an occupant support that includes a seat bottom and a seat back, 

-4-a control system configured to receive the occupant-body signals and determine occupant health data indicative of physiological characteristics of the occupant based on the occupant-body signals, and 
a backpack coupled to the comfort unit and the control system is located in the backpack, wherein the comfort unit includes a top cover that is arranged to lie on top of a forward surface of the seat back and the backpack is arranged to lie on a rear surface of the seat back, wherein is located between the top cover and the backpack, and 
a plurality of therapy systems integrated into the comfort unit and configured to relieve the occupant,
wherein the plurality of therapy systems include a ventilation system including a fan located in the backpack and configured to direct an air flow from the backpack through a ducting that extends through a bite line defined between a seat back and a seat bottom of the occupant support.
               14. (Currently Amended) The health-monitoring cover of claim 13, wherein the control system is configured to activate the plurality of therapy systems based on at least one of the occupant health data and the occupant state data.
               Claim 15, line 1 “the at least one therapy system” is changed to --the plurality of therapy systems--.

               17. (Currently Amended) The health-monitoring cover of claim 16, wherein the control system is configured to activate the plurality of therapy systems based on the occupant health data, and the control system is configured to associate activation of the plurality of therapy systems with the occupant health data in the unique occupant data profile.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claim 1. Such that a health-monitoring cover adapted for use with an occupant support, comprising a comfort unit configured to couple removably to an occupant support adapted for use in a vehicle, a plurality of therapy systems integrated into the comfort unit and configured to relieve the occupant, a control system, and a backpack coupled to the comfort unit and the control system is located in the backpack, wherein the plurality of therapy systems include a ventilation system including a fan located in the backpack and configured to direct an air flow from the backpack through a ducting that extends through a bite line defined between a seat back and a seat bottom of the occupant support.
The closest prior art of record, Sleichter (6087942), Benson (9848814), and Posada (EP1447070) do not specifically disclose the claimed structure as presented in claim 1.
Sleichter discloses a health monitoring cover (10, fig 1) comprising a comfort unit (pad; 14, fig 1) configured to removably couple to a support and adapted for use in a vehicle (see col 6, lines 49-50), the comfort unit including an inner layer (foam core; see col 6, line 51) and an outer layer (a covering of flexible fabric; see col 6, line 51) arranged around the inner layer (col 6, line 
Benson teaches a control system (22, fig 15 of Benson). 
Posada teaches a ventilation system (30, 33, 36, fig 7 of Posada) in the seat assembly.
However, Sleichter, Benson and Posada fail to show a backpack coupled to the comfort unit and the control system is located in the backpack and the ventilation system includes a fan located in the backpack and configured to direct an air flow from the backpack through a ducting that extends through a bite line defined between a seat back and a seat bottom of the occupant support and to modify Sleichter, Benson, and Posada would be improper hindsight.
Therefore, claims 1-9 and 12-17 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785